EXHIBIT A
            Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                                        FOR THE
                              DISTRICT OF NEW HAMPSHIRE


*************************************
Ryan Hardy and Matthew O’Connor,      )
 Plaintiffs                           )
                                      )
v.                                    )                 Civil Action No. 1:20-CV-00216-SM
Granite State Insurance Company,      )
 Defendant                            )
*************************************

                               FIRST AMENDED COMPLAINT

       NOW COME the plaintiffs, Ryan Hardy and Matthew O’Connor, by and through their

attorneys, McDowell & Morrissette, P.A., and respectfully say as follows:

                                           Introduction

       1.      This First Amended Complaint is filed as a matter of course pursuant to Federal

Rule of Civil Procedure 15(a)(1)(B) as it is filed within 21 days after service of a Motion to

Dismiss under Rule 12(b).

       2.      This action is filed under and pursuant to the Declaratory Judgment Act, 28

U.S.C. §2001, et seq., Federal Rule of Civil Procedure 57, and New Hampshire R.S.A. 491:22

seeking a declaratory judgment regarding the obligations of the defendant with respect to a

certain commercial general liability insurance policy.

                                              Parties

       3.      The plaintiff, Ryan Hardy, is a resident of the State of New Hampshire who

resides at 468 Seames Drive, City of Manchester, County of Hillsborough, and State of New

Hampshire 03103. Ryan Hardy is a citizen of New Hampshire.
              Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 2 of 9



        4.       The plaintiff, Matthew O’Connor, is a resident of the State of New Hampshire

who resides at 220 Twist Hill Road, Town of Dunbarton, County of Merrimack, and State of

New Hampshire 03046. Matthew O’Connor is a citizen of New Hampshire.

        5.       The defendant, Granite State Insurance Company (hereinafter “Granite State”), is

a foreign corporation organized under the laws of Illinois with its principal place of business

being 175 Water Street, 18th Floor, City of New York, State of New York 10038. Granite State

is therefore a citizen of Illinois and New York.

                                          Jurisdiction and Venue

        6.       This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) as this action is

between citizens of different states and the amount in controversy, exclusive of interest and

costs, exceeds $75,000.

        7.       Venue is proper in this district pursuant to 28 U.S.C. §1391 as the events or

omissions giving rise to the claims at issue occurred within the district and defendant is subject

to personal jurisdiction within the district.

                                                       Facts

        8.       Ryan Hardy is, and at all relevant times was, employed as a police officer for the

City of Manchester, New Hampshire.

        9.       On or about May 13, 2016, Ryan Hardy, while in the course of his employment as

a police officer, was shot and seriously injured by Ian MacPherson.

        10.      The weapon used to shoot Officer Hardy was purchased by MacPherson from

Chester Arms, LLC (“Chester Arms”) on or about April 1, 2016. Chester Arms is a federally

licensed firearms dealer located in the Town of Derry, County of Rockingham and State of New

Hampshire.



                                                   2
             Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 3 of 9



       11.      Officer Hardy brought suit against Chester Arms, and others, in an action filed in

the Rockingham County Superior Court for the State of New Hampshire styled Ryan Hardy v.

John J. Barthelmes, Commissioner New Hampshire Department of Safety and Chester Arms,

LLC, Docket No. 218-2018-CV-828. The Complaint alleges, among other things, that Chester

Arms is liable to Ryan Hardy for the injuries he sustained because Chester Arms negligently and

in violation of certain state and federal laws sold and entrusted the weapon to Ian MacPherson

who was unfit to purchase or possess the hand gun. The facts and allegations in the Complaint

are incorporated herein by reference.

       12.      Matthew O’Connor is, and at all relevant times was, employed as a police officer

for the City of Manchester, New Hampshire.

       13.      In a separate and distinct incident that occurred on or about May 13, 2016,

Matthew O’Connor, while in the course of his employment as a police officer, was shot and

seriously injured by Ian MacPherson.

       14.      The weapon used to shoot Officer O’Connor was purchased by MacPherson from

Chester Arms on or about April 1, 2016. Chester Arms is a federally licensed firearms dealer

located in the Town of Derry, County of Rockingham and State of New Hampshire.

       15.       Officer O’Connor brought suit against Chester Arms, and others, in an action

filed in the Rockingham County Superior Court for the State of New Hampshire styled Matthew

O’Connor v. John J. Barthelmes, Commissioner New Hampshire Department of Safety and

Chester Arms, LLC, Docket No. 218-2018-CV-829. The Complaint alleges, among other things,

that Chester Arms is liable to Matthew O’Connor for the injuries he sustained because Chester

Arms negligently and in violation of certain state and federal laws sold and entrusted the weapon




                                                 3
             Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 4 of 9



to Ian MacPherson who was unfit to purchase or possess the hand gun. The facts and allegations

in the Complaint are incorporated herein by reference.

       16.      At all relevant times, Granite State insured Chester Arms under a commercial

general liability insurance policy, policy number 02-LX-086481868-3-0000.

       17.      The insurance policy, by its terms, provides Chester Arms with liability insurance

coverage with limits in the amount of One Million Dollars ($1,000,000) for each occurrence and

with an aggregate limit of Two Million Dollars ($2,000,000).

       18.      The insurance policy defines an “occurrence” as:

       [A]n accident, including continuous or repeated exposure to substantially the
       same general harmful conditions.


       19.      Granite State has acknowledged that the subject insurance policy provides

coverage for the claims brought by Ryan Hardy and Matthew O’Connor against Chester Arms

and has been providing a defense for Chester Arms.

       20.      On or about November 21, 2019, Granite State, for the first time, advised the

plaintiffs that the total amount of insurance available under the policy with respect to the claims

of both plaintiffs is limited to One Million Dollars ($1,000,000) as Granite State maintains that

the two separate and distinct incidents resulting in the shootings of Ryan Hardy and Matthew

O’Connor constitute one occurrence.

       21.      The sum of One Million Dollars ($1,000,000) is insufficient to compensate Ryan

Hardy and Mathew O’Connor for the injuries they sustained.

       22.      The parties in the underlying lawsuits (i.e. Hardy, O’Connor and Chester Arms)

participated in a mediation on November 2019 in an effort to settle the claims asserted by

Officers Hardy and O’Connor. The mediation was unsuccessful primarily because of the



                                                 4
                Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 5 of 9



uncertainty as to the amount of insurance coverage available under the Granite State insurance

policy.

          23.      The insurance coverage issue in this case is limited in scope, does not require any

significant discovery, and can likely be decided by the Court as a matter of law.

          24.      A judicial resolution of the insurance coverage issue will substantially assist the

parties with respect to achieving a settlement of the underlying lawsuits.

                                              COUNT I
                  (Declaratory Judgment Pursuant to Federal Declaratory Judgment Act)

          25.      The allegations contained in Paragraphs 1 through 24 are re-alleged and

incorporated herein by reference.

          26.      A dispute exists between the parties with respect to their rights and obligations

under the insurance policy at issue.

          27.      28 U.S.C. §2201, et seq. and Federal Rule of Civil Procedure 57 vests this Court

with the power and authority to resolve the insurance coverage dispute between the parties and

make a determination as to the amount of insurance coverage Granite State is obligated to

provide in connection with the underlying lawsuits against its insured, Chester Arms.

          28.      The insurance coverage dispute is ripe for adjudication.

          29.      The Granite State insurance policy obligates Granite State to provide One Million

Dollars ($1,000,000) of liability insurance coverage to Chester Arms with respect to each

occurrence that takes place during the policy period subject to an aggregate limit of Two Million

Dollars ($2,000,000).

          30.      The policy defines an occurrence to mean an “accident, including continuous or

repeated exposure to substantially the same general harmful conditions.”




                                                     5
             Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 6 of 9



       31.      The shooting of Ryan Hardy and Matthew O’Connor occurred at different times

and at different locations and constitute separate and distinct occurrences under the Granite State

insurance policy.

       32.      Granite State, in violation of the terms of the insurance policy, maintains that its

obligation to provide insurance coverage to Chester Arms with respect to the two claims that

have been brought against Chester Arms is limited to One Million Dollars ($1,000,000).

       33.      The plaintiffs believe, and therefore assert, that Granite State is obligated to

provide One Million Dollars ($1,000,000) of liability insurance coverage to Chester Arms with

respect to the claims asserted against it by Ryan Hardy and One Million Dollars ($1,000,000) of

liability insurance coverage with respect to the claims asserted by Matthew O’Connor which is

available to satisfy any judgment that either or both of them obtain against Chester Arms with

respect to the separate and distinct incidents in which they were injured when shot by Ian

MacPherson, subject to an aggregate limit of Two Million Dollars ($2,000,000).

                                        COUNT II
                    (Declaratory Judgment Pursuant to N.H.R.S.A. 491:22)


       34.      The allegations contained in Paragraphs 1 through 33 are re-alleged and

incorporated herein by reference.

       35.      A dispute exists between the parties with respect to their rights and obligations

under the insurance policy at issue.

       36.      This Court has jurisdiction to resolve the insurance coverage issues pursuant to

RSA 491:22 as this case originated in the Hillsborough County, Northern Division, Superior

Court for the State of New Hampshire and was removed to this Court by the defendant pursuant

to U.S.C. §§1332(a), 1441 and 1446.



                                                  6
                Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 7 of 9



          37.      The Granite State insurance policy obligates it to provide One Million Dollars

($1,000,000) of liability insurance coverage to Chester Arms with respect to each occurrence that

takes place during the policy period subject to an aggregate limit of Two Million Dollars

($2,000,000).

          38.      The policy defines an occurrence to mean an “accident, including continuous or

repeated exposure to substantially the same general harmful conditions.”

          39.      The shooting of Ryan Hardy and Matthew O’Connor occurred at different times

and at different locations and constitute separate and distinct occurrences under the Granite State

policy.

          40.      Granite State, in violation of the terms of the insurance policy, maintains that its

obligation to provide insurance coverage to Chester Arms with respect to the two claims that

have been brought against it is limited to One Million Dollars ($1,000,000).

          41.      The plaintiffs believe, and therefore assert, that Granite State is obligated to

provide One Million Dollars ($1,000,000) of liability insurance coverage to Chester Arms with

respect to the claims asserted against it by Ryan Hardy and One Million Dollars ($1,000,000) of

liability insurance coverage with respect to the claims asserted by Matthew O’Connor which is

available to satisfy any judgment that either or both of them obtain against Chester Arms with

respect to the separate and distinct incidents in which they were injured when shot by Ian

MacPherson, subject to an aggregate limit of Two Million Dollars ($2,000,000).

          WHEREFORE, the plaintiffs respectfully request that this Honorable Court take

jurisdiction of this matter, hold a hearing, and rule order and decree:

                    A.    That Granite State Insurance Company is obligated to provide Chester
                          Arms with liability insurance coverage in the amount of One Million
                          Dollars ($1,000,000) per occurrence, subject to an aggregate of Two
                          Millions Dollars ($2,000,000);

                                                     7
         Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 8 of 9




              B.       That the two separate and distinct incidents in which Ryan Hardy and
                       Matthew O’Connor were shot and injured constitute two separate
                       occurrences with respect to the Granite State insurance policy;

              C.       That Granite State Insurance Company is obligated to satisfy any
                       judgment rendered against Chester Arms in favor of Ryan Hardy in the
                       action presently pending in the Rockingham County Superior Court up to
                       an amount of One Million Dollars ($1,000,000);

              D.       That Granite State Insurance Company is obligated to satisfy any
                       judgment rendered against Chester Arms in favor of Matthew O’Connor in
                       the action presently pending in the Rockingham County Superior Court up
                       to an amount of One Million Dollars ($1,000,000); and

              E.       That this Honorable Court grant whatever other and further relief as may
                       be just.

                                             Respectfully submitted,

                                             RYAN HARDY AND
                                             MATTHEW O’CONNOR

                                             By their attorneys,

                                             MCDOWELL & MORRISSETTE, PA


Dated: March 5, 2020                         By:    /s/ Gordon A. Rehnborg, Jr.
                                                    Mark D. Morrissette (#10033)
                                                    Gordon A. Rehnborg, Jr. (#2123)
                                                    282 River Road
                                                    PO Box 3360
                                                    Manchester, NH 03105
                                                    603-623-9300
                                                    mmorrissette@mcdowell-morrissette.com
                                                    grehnborg@mcdowell-morrissette.com




                                                8
          Case 1:20-cv-00216-SM Document 9 Filed 03/05/20 Page 9 of 9



                               CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing First Amended Complaint was served
through the Court’s electronic filing and service system to Tamara Smith, Esq.



Dated: March 5, 2020                               /s/ Gordon A. Rehnborg, Jr.
                                                   Gordon A. Rehnborg, Jr.




                                               9
